IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                   July 17, 2013 Session

           KIM BROWN v. CHRISTIAN BROTHERS UNIVERSITY

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-001227-11      Robert S. Weiss, Judge


                 No. W2012-01336-COA-R3-CV - Filed August 5, 2013


This is an appeal from the trial court’s grant of a directed verdict, dismissing Appellant’s
claims of: (1) slander/defamation; (2) false light invasion of privacy; (3) false imprisonment;
(4) malicious harassment; (5) negligent supervision, hiring, and retention; (6) negligent
failure to affirm identification; (7) negligence; (8) assault and battery; and (9) civil
conspiracy. Appellant also raises issues concerning the scope of cross-examination and the
admission of certain evidence. We conclude that the trial court did not abuse its discretion
concerning either the scope of the cross-examination, or by excluding certain evidence. We
further conclude that Appellant failed to put forth sufficient evidence to make out a prima
facie case for any of the foregoing claims. Accordingly, we affirm the trial court’s grant of
a directed verdict. Affirmed and remanded.


Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                     Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS,
P.J.,W.S., and D AVID R. F ARMER, J., joined.

Kim Brown, Memphis, Tennessee, Pro Se.

Stephen W. Vescovo and Margaret F. Cooper, Memphis, Tennessee, for the appellee,
Christian Brothers University.


                                         OPINION

                             I. Facts and Procedural History
        This case involves incidents that occurred on February 27, 2011 and March 9, 2011
on the campus of Appellee Christian Brothers University (“CBU”). Appellant,
thirty-nine-year-old Kim Brown, who was a former CBU student (in 2006), was on-campus
allegedly doing research when he ran into a current student, Jennifer Sharp. Mr. Brown, who
had led Ms. Sharp to believe that he was a twenty-two or twenty-four year old current CBU
student, and that his name was Ken Brown, invited Ms. Sharp to lunch off campus. Mr.
Brown and Ms. Sharp left campus in his vehicle. When they returned to campus, Mr. Brown
drove through the Central Avenue entrance.

       At that time, CBU police officer Kevin Shaver was manning the guard booth. Mr.
Brown stopped at the booth, and was asked to produce identification. Ms. Sharp, who was
in the passenger seat, showed her current student identification and Mr. Brown handed
Officer Shaver his (approximately nine-year-old) CBU identification card. Because Mr.
Brown did not have a student parking pass, he was instructed by Officer Shaver to go to the
Office of Campus Safety to procure a sticker. Officer Shaver, thinking that Mr. Brown was
a current student (as he had represented) also instructed him to have a new identification card
made at campus security.

       Officer Shaver radioed another security officer, Officer Jaffe, and requested that
Officer Jaffe meet Mr. Brown at campus security to assist him with getting a new parking
decal and student identification card. Mr. Brown parked his car, got out, and walked with
Ms. Sharp toward campus security. While walking, Mr. Brown suddenly broke into a run;
Ms. Sharp testified that she could hear Officer Jaffe yelling at Mr. Brown to stop, but that
he continued to run into the IT Building, which is where the security office is also located.
Officer Jaffe and Officer Shaver proceeded to search the building for Mr. Brown, although
Mr. Brown testified that he was not aware that the officers were looking for him.

        Mr. Brown’s next encounter with CBU security was on March 9, 2011, when Mr.
Brown again attempted to enter the CBU campus through the Central Avenue entrance. He
was stopped by Officer Shaver and was asked to produce his identification card. Mr. Brown
testified that he did not remember whether he proffered the card, but Office Shaver
recognized Mr. Brown from the February 27 incident. Officer Shaver asked Mr. Brown to
pull his car over and then asked Mr. Brown if he had any outstanding warrants. Mr. Brown
stated that he did not. Although he was never arrested, Mr. Brown was temporarily
handcuffed and detained while Officer Shaver completed his investigation of Mr. Brown's
“odd and suspicious” behavior. After having Mr. Brown checked through the police
department’s national criminal data base for warrants, and finding none, Mr. Brown was
released and instructed not to return to campus until he arranged a meeting with the campus
police chief to explain his behavior the prior month.



                                              -2-
        On March 14, 2011, Mr. Brown filed suit against CBU, arising out of the foregoing
events. Mr. Brown filed his first amended complaint on March 30, 2011, alleging thirteen
causes of action: (1) slander/defamation; (2) false light; (3) false imprisonment; (4) false
arrest; (5) malicious harassment; (6) negligent supervision; (7) negligent training; (8)
negligent failure to affirm identity; (9) negligent infliction of emotional distress; (10)
intentional infliction of emotional distress; (11) negligent retention; (12) assault and battery;
and (13) civil conspiracy. Mr. Brown’s ad damnum requested $50 million in compensatory
damages and $50 million in punitive damages for each cause of action, amounting to a total
of $1.3 billion in damages. On April 28, 2011, CBU filed an answer to the amended
complaint, denying the material allegations contained therein.

       The case was tried before a jury on June 11, 2012 through June 13, 2012. At the
close of Mr. Brown’s proof, CBU moved for a directed verdict on the ground that Mr. Brown
had failed to meet his burden of proof on any of the his claims. In response, Mr. Brown
admitted that his claim for “false arrest” was the same as his claim for false imprisonment.
He also non-suited his claims for intentional infliction of emotional distress and negligent
training. After hearing arguments on the motion for a directed verdict, the trial court orally
granted the motion on June 13, 2012, dismissing all remaining causes of action. The order
granting CBU’s motion for a directed verdict was entered on June 22, 2012. Mr. Brown filed
a timely notice of appeal.

        Following the grant of CBU’s motion for a directed verdict, Mr. Brown filed a motion
for permission to purchase or split the purchase of the trial transcript for purposes of
appellate review. CBU objected to the motion on the ground that CBU had arranged for the
stenographer and had paid for the stenographer’s services. CBU argued that Mr. Brown “did
not participate in reserving the stenographer and did not express any interest in the trial
transcript until the motion for directed verdict was granted.” By order of July 17, 2012, the
trial court denied Mr. Brown’s motion. Thereafter, on August 13, 2012, Mr. Brown filed a
proposed statement of the evidence adduced at trial pursuant to Tennessee Rule of Appellate
Procedure 24(b). On September 4, 2012, CBU filed an objection and motion to strike Mr.
Brown’s proposed statement of the evidence. By order of November 9, 2012, the trial court
denied CBU’s motion in part, and granted it in part, stating:

              ORDERED, ADJUDGED AND DECREED that the voir dire
              and opening statement sections of [Mr. Brown’s] Statement of
              the Evidence shall be stricken and not included in the record on
              appeal. IT IS FURTHER ORDERED that the transcript of the
              cross-examination testimony of Kim Brown and the entire
              testimony of Officer Kevin Shaver and Jennifer Sharp shall be
              approved as part of the record on appeal, and [Mr. Brown’s]

                                               -3-
                Statement of the Evidence setting forth the testimony of the
                cross-examination of Kim Brown, testimony of Officer Kevin
                Shaver, and testimony of Jennifer Sharp shall be stricken and
                not included in the record.

        On December 7, 2012, Mr. Brown filed a motion requesting that this Court permit the
appellate record to be supplemented. This Court entered an order on December 19, 2012,
remanding the case to the trial court for the limited purpose of determining whether the
appellate record should be supplemented. Although the trial court initially denied Mr.
Brown’s request to supplement the record, the parties ultimately agreed to include a transcript
of the trial court’s June 13, 2012 oral ruling on the motion for directed verdict. A consent
order granting the motion to supplement the record was filed in the trial court on May 24,
2013, and a copy of the transcript of the trial court’s June 13, 2012 ruling was submitted for
inclusion in the appellate record. No further objection has been filed concerning the content
of the appellate record. Accordingly, our review is limited to those portions of the transcripts
that were approved for inclusion by the trial court.

                                               II. Issues

        Mr. Brown appeals. He raises three issues for review as stated in his brief:

                1. Whether the court erred in granting CBU’s Motion for
                Directed Verdict on the slander, false light, assault, battery, false
                arrest, false imprisonment, malicious harassment, civil
                conspiracy, negligence, and negligent failure to affirm identity
                claims.1

                2. Whether the court erred by allowing CBU to bring up
                previous litigation after Brown objected.

3. Whether the court erred in not allowing Brown to call the phone number during trial that


        1
          As previously stated, Mr. Brown non-suited his claims for intentional infliction of emotional
distress and negligent training. Accordingly, he does not dispute their dismissal on appeal. See Payne v.
Savell, No. 03A01-9708-CV-00352, 1998 WL 46454, at *2 (Tenn. Ct. App. Feb. 5, 1998) (noting that, when
a party takes a voluntary nonsuit, the parties cannot appeal the resulting order of dismissal); Martin v.
Washmaster Auto Ctr., Inc., No. 01-A-01-9305-CV-00224, 1993 WL 241315, at *2 (Tenn. Ct. App. July
2, 1993) (“No present controversy exists after the plaintiff takes a nonsuit.”). In addition, Mr. Brown does
not raise as an issue the trial court’s dismissal of his negligent infliction of emotional distress claim.
Accordingly, we will likewise not consider the dismissal of that claim on appeal. See Tenn. R. App. 13(b)
(“Review generally will extend only to those issues presented for review.”).

                                                    -4-
is listed in the incident report, and in not allowing the video evidence to even be introduced,
which shows cars coming into CBU’s campus without being stopped by security.

        Before turning to the issues, we first note that we are cognizant of the fact that Mr.
Brown has proceeded pro se throughout these proceedings. It is well settled that pro se
litigants are held to the same procedural and substantive standards to which lawyers must
adhere. As explained by this Court:

              Parties who decide to represent themselves are entitled to fair
              and equal treatment by the courts. The courts should take into
              account that many pro se litigants have no legal training and
              little familiarity with the judicial system. However, the courts
              must also be mindful of the boundary between fairness to a pro
              se litigant and unfairness to the pro se litigant's adversary. Thus,
              the courts must not excuse pro se litigants from complying with
              the same substantive and procedural rules that represented
              parties are expected to observe.

Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn. Ct.
App. Aug. 12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App.
2003)).

      We begin our analysis with the procedural issues (i.e., Issues 2 and 3 above) raised
by Mr. Brown.

                         III. Procedural and Evidentiary Issues

                                       A. Previous Lawsuits

       In his second appellate issue, Mr. Brown asserts that the trial court erred in overruling
his objection to cross-examination questions that were asked by CBU’s counsel regarding
several other lawsuits that Mr. Brown had filed. The transcript of this portion of the cross-
examination provides:

              Q. Mr. Brown, I believe when we ended yesterday, according
              to my notes the last thing you said was you brought this suit
              yourself as an inspiration. Do you recall that?

              A. I recall, yes, sir.



                                               -5-
             *                            *                              *

             A. I did say that, and also because I felt I’d been wronged also.

             Q. Sure, sure, sure. And if you feel like you’ve been wronged,
             you feel like you need to do something about it.

             A. Yes, sir.

             Q. In fact, over the last few years you’ve felt like—

             MR. BROWN: I object to that testimony, your Honor. I know
             what he’s about to say and it’s got nothing to do with this.

             *                            *                          *

             Q. Well, let me get my question out. Okay?

             A. Go ahead.

             Q. In fact, you’ve felt wronged a whole bunch of times over the
             last two or three years, and every time you’ve felt wronged, you
             take it upon yourself to sue entities, don’t you.

             *                            *                          *

             MR. BROWN: Your Honor, I just object to that [line of
             questioning concerning other lawsuits filed by Mr. Brown].
             That has nothing to do with this case right here.

             MR. VESCOVO [Attorney for CBU]: Mr. Brown said yesterday
             that he filed this lawsuit as an inspiration. He opened the door.

             THE COURT: Mr. Vescovo, we’re going to narrow this a little
             bit. You can ask him what other lawsuits he’s filed and who the
             parties were, but we’re not getting into any of the details about
             any of those cases.

Thereafter, Mr. Vescovo proceeded to ask Mr. Brown about several other lawsuits that he
had filed against other entities.

                                              -6-
       It is well-settled in Tennessee that “[t]he propriety, scope, manner, and control of the
examination of witnesses is a matter within the discretion of the trial judge, which will not
be interfered with in the absence of an abuse thereof. A wide discretion in this matter is
necessarily left to the court.” Coffee v. State, 216 S.W.2d 702, 703 (Tenn. 1948).
Consequently, “the determination of the propriety of questions on cross-examination is very
largely in the discretion of the trial court, subject, of course, to correction for plain error or
evident abuse of discretion.” Davis v. Wicker, 333 S.W.2d 921, 923 (Tenn. 1960). A trial
court abuses its discretion when it has applied an incorrect legal standard or has reached a
decision which is against logic or reasoning that caused an injustice to the party complaining.
Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001).

         Tennessee Rule of Evidence 402 provides that “[a]ll relevant evidence is admissible
except as provided by the Constitution of the United States, the Constitution of Tennessee,
these rules, or other rules or laws of general application in the courts of Tennessee. Evidence
which is not relevant is not admissible.” Tennessee Rule of Evidence 403, however, states
that: “Although relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury
. . . .”

       Concerning the admissibility of evidence pertaining to a party’s involvement in other
lawsuits, 1 McCormick On Evidence § 196 (Kenneth S. Braun ed., 7th ed. 2013) states, in
relevant part, that:

               Should a party be permitted to cast doubt on the merits of the
               claim at bar by demonstrating that an opponent has advanced
               similar claims or defenses against others in previous litigation?
               Inescapably, two conflicting goals shape the rules of evidence
               in this area. Exposing fraudulent claims is important, but so is
               protecting innocent litigants from unfair prejudice. The easy
               cases are those in which one of these considerations clearly
               predominates. If the evidence reveals that a party has made
               previous, very similar claims and that these claims were
               fraudulent, then almost universally the evidence will be
               admissible despite the dangers of distraction and
               time-consumption with regard to the quality of these other
               claims, and despite the general prohibition on using evidence of
               bad character solely to show conduct on a given occasion. At
               the other pole, if the evidence is merely that the plaintiff is a
               chronic litigant with respect to all sorts of claims, the courts
               consider the slight probative value overborne by the

                                               -7-
              countervailing factors. This evidence they usually exclude.

Id. (footnotes omitted).

      Even if we allow, arguendo, that any evidence concerning prior lawsuits filed by Mr.
Brown was not germane to the instant lawsuit, a party may “open the door” to admission of
otherwise inadmissible evidence. As discussed in 31A C.J.S. Evidence § 353 (2013):

                      Where evidence which might be inadmissible under strict
              rules is nevertheless introduced into the case through
              inadvertence or otherwise, the adverse party is or may be
              entitled . . . to introduce evidence on the same matters lest he or
              she be prejudiced, it sometimes being stated that the adverse
              party “opened the door” for the introduction of such evidence.
              The party who first introduces improper evidence cannot object
              to the admission of evidence from the adverse party relating to
              the same matter.

              *                              *                         *

              The rebuttal or explanation evidence must be evidence of the
              same type or character as that sought to be rebutted or explained
              . . . . The doctrine does not permit the indiscriminate
              introduction of like evidence touching other issues, or permit
              matters not relevant to the issues on trial to be brought out, its
              use being limited to the refutation of adverse inferences created
              by irrelevant evidence.

              The admission of evidence to refute the earlier inadmissible
              evidence is not a matter of absolute right, but rests in the sound
              discretion of the court, which will not permit a party to introduce
              evidence, which should not be admitted, merely because the
              adverse party has brought out some evidence on the same
              subject, where the circumstances are such that no prejudice can
              result from a refusal to go into the matter further.

Id. (footnotes omitted).

     In the instant case, the ground for allowing evidence of previous lawsuits was that Mr.
Brown “opened the door” for this evidence to be used on cross-examination as a means of

                                              -8-
impeaching Mr. Brown for his statement on direct examination that he filed the instant
lawsuit to be an “inspiration” for the students he teaches. As noted above, only portions of
the transcript of the evidence were submitted as part of the appellate record. As is relevant
here, the record contains only the cross-examination of Mr. Brown and does not contain the
testimony adduced on direct examination. We note, however, that even on cross-
examination, Mr. Brown does not dispute that he did state that the instant lawsuit was filed
for “inspiration” purposes. Generally, in the absence of a transcript or Statement of the
Evidence, this Court must presume that the trial court’s decision is correct. This Court in
Outdoor Management LLC v. Thomas, 249 S.W.3d 368 (Tenn. Ct. App. 2007), explained:

              It is well settled that, in the absence of a transcript or statement
              of the evidence, there is a conclusive presumption that there was
              sufficient evidence before the Trial Court to support its
              judgment and this Court must therefore affirm the judgment.

Id. at 377. From the record, we presume that whatever statements Mr. Brown made on direct
examination concerning his motive for filing this lawsuit or any others was sufficient to
“open the door” for impeachment of Mr. Brown on cross-examination by allowing CBU to
question him concerning other lawsuits. Accordingly, we cannot conclude that it was an
abuse of discretion for the court to allow evidence on the filing of these lawsuits, or for it to
limit the line of questioning to exclude the particulars surrounding those lawsuits.

                                   B. Denial of Evidence

        In his third appellate issue, Mr. Brown argues that the trial court erred in not allowing
him to dial a phone number for the jury and to introduce a video at trial. Generally in
Tennessee, a trial court’s ruling on the admissibility of evidence is within the sound
discretion of the trial judge. Further, trial courts are accorded a wide degree of latitude in
their determination of whether to admit or exclude evidence, even if such evidence would
be relevant. A trial court’s evidentiary ruling will only be overturned on appeal upon a
showing of abuse of discretion. See Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439,
442 (Tenn. 1992). Again, our review of this issue is limited by the truncated transcript
contained in the record. Mr. Brown’s direct testimony is not included in the record and, in
particular, those portions of the transcript concerning his attempt to dial the phone number
and the offer of the video are excluded. Accordingly, and as discussed above, in the absence
of this evidence, we must presume that the trial court’s decision was properly supported by
evidence in the record. Therefore, from the record, we cannot conclude that exclusion of this
evidence was an abuse of discretion.

                                    IV. Directed Verdict

                                               -9-
        As noted above, Mr. Brown took a voluntary non-suit as to his claims for negligent
training and intentional infliction of emotional distress, and also admitted that his false arrest
claim was subsumed in the false imprisonment claim. The trial court subsequently granted
a directed verdict on all remaining causes of action. These claims include: (1)
slander/defamation; (2) false light invasion of privacy; (3) false imprisonment; (4) malicious
harassment; (5) negligent supervision, hiring, and retention; (6) negligent failure to affirm
identification; (7) negligent infliction of emotional distress; (8) assault and battery; and (9)
civil conspiracy. Before addressing the grant of directed verdict on each of these causes of
action, we turn to review the general standard of review applicable to all directed verdicts.

          Tennessee Rule of Civil Procedure 50 governs motions for a directed verdict and
states:

                A motion for a directed verdict may be made at the close of the
                evidence offered by an opposing party or at the close of the case.
                The court shall reserve ruling until all parties alleging fault
                against any other party have presented their respective
                proof-in-chief. A party who moves for a directed verdict at the
                close of the evidence offered by an opponent may offer evidence
                in the event that the motion is not granted, without having
                reserved the right so to do and to the same extent as if the
                motion had not been made. A motion for a directed verdict
                which is not granted is not a waiver of trial by jury even though
                all parties to the action have moved for directed verdicts. The
                order of the court granting a motion for a directed verdict is
                effective without any assent of the jury.

        A motion for a directed verdict provides a vehicle for deciding questions of law; the
question presented is whether the plaintiff has presented sufficient evidence to create an issue
of fact for the jury to decide. Burton v. Warren Farmers Co-Op., 129 S.W.3d 513 (Tenn.
Ct. App. 2002). Appellate courts must conduct a de novo review of a trial court’s ruling on
a motion for a directed verdict, applying the same standards that govern the trial court’s
determination. Brown v. Crown Equip. Corp., 181 S.W.3d 268, 281 (Tenn. 2005) (citing
Gaston v. Tenn. Farmers Mut. Ins. Co., 120 S.W.3d 815, 819 (Tenn. 2003)). A directed
verdict cannot be based upon speculation, conjecture, guesswork, or a mere spark or glimmer
of evidence. Bandeian v. Wagner, 970 S.W.2d 460 (Tenn. Ct. App. 1997). A directed verdict
is appropriate only when evidence, viewed reasonably, supports only one conclusion. Remco
Equipment Sales, Inc. v. Manz, 952 S.W.2d 437 (Tenn. Ct. App. 1997); Pettus v. Hurst, 882
S.W.2d 783 (Tenn. Ct. App. 1993). If “reasonable minds could . . . differ as to the
conclusions to be drawn from the evidence,” the motion must be denied. Eaton v. McLain,

                                               -10-
891 S.W.2d 587, 590 (Tenn.1994). Motions for a directed verdict require more certainty and
proof than do motions for an involuntary dismissal. Smith v. Inman Realty Co., 846 S.W.2d
819 (Tenn. Ct. App. 1992). In reviewing a motion for a directed verdict, courts must take
the strongest legitimate view of the evidence against the directed verdict and must deny the
motion in any case where all reasonable persons would not reach the same conclusion. Smith
v. Inman Realty Co., 846 S.W.2d 819 (Tenn. Ct. App. 1992); Brown, 181 S.W.3d at 281;
Gaston, 120 S.W.3d at 819. Only if there is no material evidence in the record that would
support a verdict for the plaintiff under any of the plaintiff’s theories, may the trial court's
action in directing a verdict be sustained. Jamestowne on Signal, Inc. v. First Federal Sav.
& Loan Ass'n, 807 S.W.2d 559 (Tenn. Ct. App. 1990). Accordingly:

              To avoid a directed verdict under Tenn. R. Civ. P. 50, the non-
              moving party must present some evidence on every element of
              its case—enough evidence to establish at least a prima facie
              case. See Harrogate Corp. v. Systems Sales Corp., 915 S.W.2d
812, 818 (Tenn. Ct. App. 1995). Normally, a directed verdict is
              proper only where no material evidence exists on one or more
              elements that the non-moving party must prove. See generally
              Conatser v. Clarksville Coca-Cola Bottling Co., 920 S.W.2d
646, 647 (Tenn. 1995). Whether the trial court should have
              directed a verdict presents [the appellate court] with the legal
              question of whether material evidence was introduced on every
              element sufficient to create a jury issue.

Richardson v. Miller, 44 S.W.3d 1, 30 (Tenn. Ct. App. 2000).

                                 A. Slanderous Defamation

        In Tennessee, the tort of defamation encompasses both libel and slander. In this case,
Mr. Brown’s defamation claim is for slander only. Slander is “the speaking of base and
defamatory words which tend to prejudice another in his reputation, office, trade, business,
or means of livelihood.” Little Stores v. Isenberg, 172 S.W.2d 13, 16 (Tenn. Ct. App. 1943).
To establish a prima facie case of defamation, a plaintiff must prove that: (1) a party
published a statement; (2) with knowledge that the statement was false and defaming to the
other; or (3) with reckless disregard for the truth of the statement or with negligence in
failing to ascertain the truth of the statement. Hibdon v. Grabowski, 195 S.W.3d 48, 58
(Tenn. Ct. App. 2005) (citing Sullivan v. Baptist Mem'l Hosp., 995 S.W.2d 569, 571
(Tenn.1999) (relying on Restatement (Second) of Torts § 580 B (1977))).

       Publication to a third party is an essential element of a claim for slander. Little Stores,

                                              -11-
172 S.W.2d at 16. “Publication is a term of art meaning the communication of defamatory
matter to a third person. In the case of slander, ‘publication’ occurs when the defamatory
matter is spoken.” Quality Auto Parts Co. v. Bluff City Buick, 876 S.W.2d 818, 821 (Tenn.
1994) (internal citations omitted). In addition, “only statements that are false are actionable
[in a defamation case]; truth is, almost universally, a defense.” West v. Media Gen.
Convergence, Inc., 53 S.W.3d 640, 645 (Tenn. 2001). Finally, to establish any type of
defamation claim, whether slander or libel, the claimant must prove that the defamation
resulted in injury to the person’s character and reputation. Quality Auto Parts Co., 876
S.W.2d at 820 (citing Little Stores, 172 S.W.2d at 16). “To be actionable, the alleged
defamatory statement must ‘constitute a serious threat to the plaintiff's reputation.’” Davis
v. Tennessean, 83 S.W.3d 125, 128 (Tenn. Ct. App. 2001) (quoting Stones River Motors,
Inc. v. Mid–South Publ'g Co., 651 S.W.2d 713, 719 (Tenn. Ct. App.1983)). “It is reputation
which is defamed, reputation which is injured, and reputation which is protected by the law
of defamation.” Spicer v. Thompson, No. M2002-03110-COA-R3-CV, 2004 WL 1531431,
at *5 (Tenn. Ct. App. July 7, 2004) (citing Gobin v. Globe Publ'g Co ., 649 P.2d 1239, 1243
(Kan.1982); 50 Am.Jur.2d Libel and Slander § 2 (1995)). Damages from false or inaccurate
statements cannot be presumed; actual damages must be sustained and proved.” Davis, 83
S.W.3d at 128 (citing Memphis Publ'g Co. v. Nichols, 569 S.W.2d 412, 419 (Tenn. 1978)).
“When looking at damages for a defamation suit this court has stated that, ‘the issue is
whether the record contains any material evidence of impairment of reputation and standing
in the community, personal humiliation, or mental anguish and suffering.’” Murray v.
Lineberry, 69 S.W.3d 560, 564 (Tenn . Ct. App.2001) (citing Myers v. Pickering Firm, Inc.,
959 S.W.2d 152, 164 (Tenn. Ct. App. 1997)).

       Here, the allegedly slanderous statements involve statements of the campus police
officers to Jennifer Sharp, requesting that she let them know if Mr. Brown contacted her, and
suggesting that it may not be in Ms. Sharp’s best interest to socialize with Mr. Brown. Mr.
Brown also cites the fact that the officers questioned Ms. Sharp as to Mr. Brown’s identity
and the reason why he ran from them. Finally, Mr. Brown cites a statement made to Ms.
Sharp by the police officers that someone was stealing books and that it was a possibility that
Mr. Brown was the culprit. In addition, Mr. Brown contends that a photo of him, which was
posted around the CBU campus, was defamatory. The factual allegations giving rise to Mr.
Brown’s defamation claim in this case are similar to those asserted by him in the recent case
of Brown v. Mapco Express, 393 S.W.3d 696 (Tenn. Ct. App. 2012), perm. app. denied
(Tenn. Jan. 8, 2013). In Brown v. Mapco, Mr. Brown sued Mapco as a result of a verbal
exchange between Mr. Brown and the Mapco clerk:

                    On November 22, 2009, Plaintiff/Appellant Kim Brown
              (“Brown”) went to a gas station in north Memphis owned by
              Defendant/Appellee Mapco Express, Inc. (“Mapco”). When

                                             -12-
              Brown entered the store, he told the clerk behind the counter,
              Mapco employee Mary Tyler (“Tyler”), that he wanted $5 worth
              of gas and then handed Tyler a $20 bill. Allocating $5 for
              Brown's gas, Tyler gave him $15 in change.

                     According to Brown, a life-altering verbal exchange with
              the Mapco employee then ensued. The record contains
              security-camera video, taken inside the Mapco store, of the
              incident at issue involving Brown, Tyler, and another Mapco
              employee behind the counter, Lashunna Aldridge (“Aldridge”).
              During the conversation, unidentified customers came in and out
              of the Mapco store.

                      Dissatisfied with the type of bill denominations he
              received from Tyler, Brown asked her to give him different
              denominations. Tyler declined. Brown then indicated that he no
              longer wanted to purchase gas and asked for a refund or return
              of his $20 bill.

                      According to Brown, the response to his request by Tyler
              and Aldridge included the following: (1) “Naw Naw Naw”; (2)
              “No I'm not fina give you nothing back”; (3) “what is you tryna
              do?” (4) “He tryna do a money-switch”; [] (5) “we don't play
              that in here, unh, unh, Go! Go!” and (6) “Go pump your gas.”
              Brown alleges that, at one point, Tyler said she was going to call
              the police. Brown was apparently eventually given back his $20,
              and as he left the store, he told the Mapco employees that he
              intended to call a manager the next day. Tyler allegedly then
              responded, “I don't care nothing ‘bout you calling my manager,
              you don't come in here doing nothing like that.”

Id. at 699 (footnotes omitted). In Brown v. Mapco, this Court noted that whether words are
capable of carrying a defamatory meaning is a matter for the trial court to decide as a matter
of law. Id. at 708. In Brown v. Mapco, Mr. Brown relied upon the clerk’s statements:
“what is you tryna do?;” “we don’t play that;” “he tryna do a money-switch;” the clerk’s
verbal threat to call the police, and the clerk’s accusation that Mr. Brown had committed a
crime. This Court held that such statements may have been rude, annoying, embarrassing or
disagreeable, but they did not rise to the level of defamation. Id. at 709. Likewise, the
statements cited as grounds for slander in the instant case do not hold Mr. Brown “up to
public hatred, contempt or ridicule.” Stones River, 651 S.W.2d at 719. Accordingly, as a

                                             -13-
matter of law, we hold that the statements on which Mr. Brown bases his claim were neither
false nor defamatory.

        Moreover, as noted by the Brown v. Mapco Court, although allegedly defamatory
statements may have been overheard by others, this fact may not constitute “publication” for
purposes of the tort: “In light of the fact that all of the customers who wandered in and out
of the store are unidentified, the elements of publication and damage to reputation are likely
not met as well.” Brown v. Mapco Express, 393 S.W.3d at 709; see further Prosser and
Keeton on Torts § 112, p. 798. Here, the allegedly slanderous statements were made only
to Ms. Sharp, and there is no evidence that anyone else overheard the statements.
Concerning the photo that was allegedly posted on the CBU campus, the record simply
reflects that the campus security officers brought a picture of Mr. Brown to the writing center
where Ms. Sharp worked on campus. There is no evidence that this photo was “published”
in any public forum. In sum, the record fails to establish that the statements made by campus
security posed a serious threat to Mr. Brown’s reputation, nor is there evidence to suggest
that the statements opened him up to public contempt or ridicule. Accordingly, we can only
conclude that Mr. Brown failed to state a prima facie case for slander, and that the trial court
correctly granted a directed verdict on this cause of action.

                            B. False Light Invasion of Privacy

        Tennessee recognizes four types of invasion of privacy: “(a) unreasonable intrusion
upon the seclusion of another . . . (b) appropriation of the other’s name or likeness . . . (c)
unreasonable publicity given to the other's private life . . . (d) publicity that unreasonably
places the other in a false light before the public . . . .” Restatement (Second) of Torts §
652A(2) (1977); see, e.g., Givens v. Mullikin, 75 S.W.3d 383, 411 (Tenn. 2002). Here, Mr.
Brown’s cause of action for invasion of privacy involves only an allegation of false light
publicity. In West v. Media Gen. Convergence, Inc., 53 S.W.3d 640, 645 (Tenn. 2001), the
Tennessee Supreme Court expressly recognized the tort of false light invasion of privacy as
set forth in Section 652E of the Restatement (Second) of Torts, which defines this tort as:

              One who gives publicity to a matter concerning another that
              places the other before the public in a false light is subject to
              liability to the other for invasion of his privacy, if

              (a) the false light in which the other was placed would be highly
              offensive to a reasonable person, and
              (b) the actor had knowledge of or acted in reckless disregard as
              to the falsity of the publicized matter and the false light in which
              the other would be placed.

                                              -14-
Restatement (Second) of Torts § 652E (1977).

        From our review of his appellate brief, it appears that Mr. Brown treats his claims of
false light invasion of privacy and slander as the same cause of action. In West, our Supreme
Court acknowledged that, “[w]hile the law of defamation and false light invasion of privacy
conceivably overlap in some ways, we conclude that the differences between the two torts
warrant their separate recognition.” Id. at 645. In Secured Fin. Solutions, LLC v. Winer,
No. M2009-00885-COA-R3-CV, 2010 WL 334644, at *4 (Tenn. Ct. App. Jan. 28, 2010),
perm. app. denied (Tenn. Aug. 25, 2010), the plaintiff’s false light claim against the
defendant was based on an email to a business associate and an oral statement to another
business associate, both of which allegedly implied that the plaintiff’s business was being
shut down by regulators. Id. In Winer, this Court held that the email failed “as a matter of
law, to satisfy the ‘publicity’ requirement of the tort of false light invasion of privacy,”
because the communication was made to a single person:

              ‘Publicity’ . . . means that the matter is made public, by
              communicating it to the public at large, or to so many persons
              that the matter must be regarded as substantially certain to
              become one of public knowledge. The difference is not one of
              the means of communication, which may be oral, written or by
              any other means. It is one of a communication that reaches, or
              is sure to reach, the public.
                      Thus it is not an invasion of privacy, within the rule
              stated in this Section, to communicate a fact concerning the
              plaintiff’s private life to a single person or even to a small group
              of persons.

Winer, 2010 WL 334644 at *4. Applying the rationale set out in Winer, and based upon the
fact that the statements at issue in this case were made only to Ms. Sharp, we conclude, as
a matter of law, that the evidence is not sufficient to meet the “publicity” requirement for a
claim of false light invasion of privacy.

       In his brief, Mr. Brown cites a footnote from this Court’s opinion in Brown v. Mapco,
which states that “the publicity requirement for a false light claim may be satisfied by
establishing that the false and highly offensive information was disclosed to a person or
persons with whom the plaintiff has a special relationship.” Brown v. Mapco, 393 S.W.3d
at 707 n.4 (citing 62 A Am. Jur. 2d Privacy §141). The “special relationship” exception to
the publicity requirement was explained in Poulos v. Lutheran Social Services of Illinois,
Inc., 728 N.E.2d 547 (Ill. Ct. App. 2000), which was cited in 62A Am. Jur. 2d Privacy §141.
In Poulos, the plaintiff, a school teacher, was investigated for sexual abuse of one of the

                                             -15-
foster children in plaintiff’s care. Id. at 552–53. The Poulos plaintiff alleged that the social
worker, who was employed by the defendant, contacted the chairman of the board of the
school where plaintiff was employed and advised the chairman of the allegations of sexual
abuse that had been made against the plaintiff. Id. The plaintiff was subsequently fired by
the school. Id. at 552. The plaintiff was eventually cleared of all charges of sexual abuse.
Id. The Illinois appellate court found that the plaintiff had a special relationship with the
board chairman because he was responsible for hiring and firing decisions for the plaintiff’s
employer, the school. Id. at 556.

        The case at bar is distinguishable from Poulos. First, the allegations of sexual abuse
made in Poulos would be highly offensive to a reasonable person. Further, in Poulos, there
was a “special relationship” between the plaintiff and the board chairman because he made
the decision to terminate the plaintiff’s employment. Here, Mr. Brown claims to have a
“special relationship” with Ms. Sharp based upon the fact that they had been friends for
approximately a year and one-half, and that they had been to lunch on several occasions.
There is no evidence to suggest that Mr. Brown and Ms. Sharp were anything other than, at
most, friends. When questioned, Mr. Brown stated that he had never been to Ms. Sharp’s
home; in fact, when asked, Mr. Brown could not state where Ms. Sharp lived. Ms. Sharp
testified that she was not comfortable letting Mr. Brown know where she lived.

       Viewing the evidence in the light most favorable to Mr. Brown, as we must do when
reviewing a directed verdict, it is clear that Mr. Brown did not have a “special relationship”
with Ms. Sharp, as that term is used and defined in Poulos. Accordingly, the officers’
statements to Ms. Sharp, without dissemination to any other person, do not satisfy the
publicity requirement necessary to sustain a cause of action for false light invasion of
privacy. Accordingly, we conclude that the trial court correctly granted a directed verdict on
this cause of action.

                                  C. False Imprisonment

       To successfully prosecute a claim of false arrest and imprisonment, the plaintiff must
prove “(1) the detention or restraint of one against his will and (2) the unlawfulness of such
detention or restraint.” Coffee v. Peterbilt of Nashville, Inc., 795 S.W.2d 656, 659 (Tenn.
1990). “False imprisonment is the intentional restraint or detention of another without just
cause.” Little Stores v. Isenberg, 172 S.W.2d at 16. Like the tort of malicious prosecution,
false imprisonment requires that the defendant must have acted without probable cause.
Brown v. SCOA Industries, Inc., 741 S.W.2d 916, 919–20 (Tenn. Ct. App. 1987) (citations
omitted).

       In Brown v. SCOA, the plaintiff’s son was suspected of shoplifting from the

                                              -16-
defendant’s store. Id. at 917–18. The plaintiff’s son was observed removing a cassette tape
from the store’s shelf and placing it in a paper bag in his pocket. Id. The plaintiff and her
son were detained by store employees for questioning, and the plaintiff’s son was later
charged with shoplifting. Id. at 918. After he was acquitted at trial of the shoplifting charge,
the plaintiff filed suit against the store for malicious prosecution and false imprisonment. Id.
On appeal, this Court determined that the trial court should have granted a directed verdict
to the defendant on the false imprisonment claim because the facts demonstrated that the
defendant’s employees had probable cause to believe that the plaintiff’s son had shoplifted.
Id. at 919–20. The Court noted that to sustain a claim for false imprisonment, the plaintiff
must establish that the defendant acted without probable cause. Id. In Brown v. SCOA, the
Court concluded that “reasonable minds could not conclude other than that [defendant’s]
employees had probable cause when they detained [the plaintiff’s son] for shoplifting,” and
therefore the trial court should have directed a verdict on the false imprisonment claim. Id.
at 920.

        Turning to the record in this case, in its June 13, 2012 oral ruling on CBU’s motion
for directed verdict, the trial court stated:

              Based on the facts in the most favorable light to the Plaintiff I
              find that reasonable minds could not find that there was false
              imprisonment. Based on the information that the police officers
              had, based on the two incidents, the two dates that were in
              question, that raises a sufficient amount of concern, question for
              the police officers and once the Plaintiff had the opportunity to
              explain the situation he was released. So I find that there was no
              false imprisonment.

       We agree with the trial court. It is clear that CBU’s security officers had probable
cause to detain Mr. Brown. As set out in detail above, on February 27, 2011, Mr. Brown
showed the officers an old student identification card. At that time, Mr. Brown was thirty-
seven years old and had not been a CBU student since 2006. The record further indicates
that Mr. Brown did not obtain a parking decal or an updated identification card as he was
directed to do by Officer Shaver. Instead, Mr. Brown chose to flee when he was approached
by the campus officers. Then, on March 9, 2011, Mr. Brown returned to the CBU campus,
where he was recognized by Officer Shaver as the person who had evaded the officers on
February 27. At that point, Officer Shaver detained Mr. Brown, holding him in the police
booth “for around 30 minutes” according to Mr. Brown’s testimony. During this time, Mr.
Brown was handcuffed while Officer Shaver searched the database for any outstanding
warrants.



                                              -17-
       In the first instance, there is no proof that Mr. Brown was actually arrested by anyone.
The proof establishes only that he was briefly detained by CBU’s security officers while they
investigated whether Mr. Brown posed a threat to campus security. Based upon Mr. Brown’s
behavior on February 27 and his second attempt to gain access to CBU’s campus on March
9, we conclude that reasonable minds could not differ that the officers had probable cause
to temporarily detain Mr. Brown pending their investigation. Accordingly, we conclude that
Mr. Brown has failed to set forth facts sufficient to establish a prima facie case for false
imprisonment, and that the trial court did not err in granting a directed verdict on this cause
of action.

                                 D. Malicious Harassment

        Mr. Brown also claims that CBU engaged in malicious harassment in violation of the
Tennessee Human Rights Act. The Tennessee Human Rights Act addresses discrimination
based on race, creed, color, religion, sex, gender or national origin. Tenn. Code Ann. §4-21-
101 et seq. The malicious harassment provision of the Act provides that “[a] person may be
liable to the victim of malicious harassment for both special and general damages, including,
but not limited to, damages for emotional distress, reasonable attorney’s fees and costs, and
punitive damages.” Tenn. Code Ann. §4-21-701.

                      The terms “malicious” and “harassment” are not defined
              in Tenn. Code Ann. § 4-21-701 or elsewhere in the Act.
              Although the respondents claim that the terms are plain in
              meaning, the definitions they suggest would result in an overly
              broad interpretation that would be inconsistent with the overall
              statutory scheme, the legislative history, and the legislative
              intent.

                      The legislative history of Tenn. Code Ann. § 4-21-701
              indicates that the supporters of the legislation favored creation
              of a civil remedy for so-called “hate crimes” committed by
              ethnic and racial supremecist groups such as the Ku Klux Klan,
              Aryan Nation and Skinheads. The civil remedy was to be in
              addition to, but separate from, the applicable criminal statutes
              set forth first in Tenn. Code Ann. § 39-17-313 and then in Tenn.
              Code Ann. § 39-17-309.

Washington v. Robertson County, 29 S.W.3d 466, 471 (Tenn. 2000). “To establish a claim
for malicious harassment under Tennessee Code Annotated §4-21-701, the plaintiff must
demonstrate that the perpetrator intentionally intimidated the plaintiff from freely exercising

                                             -18-
a constitutional right.” Davidson v. Bredesen, 330 S.W.3d 876, 889 (Tenn. Ct. App. 2009).

               [A] claim of malicious harassment requires not only that a
              person acted maliciously, i.e., ill-will, hatred or spite, but also
              that a person unlawfully intimidated another from the free
              exercise or enjoyment of a constitutional right by injuring or
              threatening to injure or coercing another person or by damaging,
              destroying or defacing any real or personal property of another.

Washington, 29 S.W.3d at 473.

        We have reviewed the entire record in this case and find no evidence that CBU’s
security officers “intentionally intimidated [Mr. Brown] from freely exercising a
constitutional right.” Davidson, 330 S.W.3d at 889. Rather, as discussed above, the proof
is that Mr. Brown was temporarily detained after officers developed probable cause to
believe that he might pose a threat to campus security following Mr. Brown’s attempt to
evade the officers. From his brief, Mr. Brown appears to rely upon the fact that he is
African-American to support his claim. The mere fact that Mr. Brown happens to be
African-American, without more, is simply insufficient to show that the officers acted with
malice or with an intent to intimidate Mr. Brown based on his race. Because of the lack of
proof concerning any malicious intent on the part of the officers, Mr. Brown has failed to
establish a prima facie case for malicious harassment. Therefore, we conclude that the trial
court correctly directed a verdict in favor of CBU on this cause of action.

                                   E. Negligence Claims

                    1. Negligent Supervision, Hiring and Retention

              Tennessee courts recognize the negligence of an employer in the
              selection and retention of employees and independent
              contractors. See, e.g., Marshalls of Nashville, Tenn., Inc. v.
              Harding Mall Associates, Ltd., 799 S.W.2d 239, 243 (Tenn. Ct.
              App.1990); Phipps v. Walker, No. 03A01-9508-CV-00294,
              1996 WL 155258, at *2 (Tenn. Ct. App. Apr. 4, 1996). A
              plaintiff in Tennessee may recover for negligent hiring,
              supervision or retention of an employee if he or she establishes,
              in addition to the elements of a negligence claim, that the
              employer had knowledge of the employee's unfitness for the job.
              See Phipps, 1996 WL 155258, at *3.



                                             -19-
Doe v. Catholic Bishop for the Diocese of Memphis, 306 S.W.3d 712, 714 (Tenn. Ct. App.
2008).

        Mr. Brown’s claims for negligent supervision, hiring and retention in this case are
similar to the claims he made in the Brown v. Mapco case, where he also alleged negligent
hiring, supervision, and retention of the Mapco clerk. In affirming the trial court’s grant of
summary judgment on this claim, the Brown v. Mapco Court reasoned:

              Assuming arguendo that Brown can establish the elements of a
              claim for negligence, Brown does not even allege acts to support
              his conclusory assertion that Mapco knew or should have known
              that Tyler was, allegedly, unfit for her job. He points only to the
              alleged fact that Tyler at times did not greet customers when
              they walked into the store and that she was terminated from an
              earlier job for dozing off while on duty. These facts are
              irrelevant in the context of this case. Brown’s hyperbole and
              conclusory statements do not take the place of alleging actual
              facts to support his claim that Mapco “had knowledge of the
              employee’s unfitness for the job.”

Brown v. Mapco, 393 S.W.3d at 703 (quoting Doe, 306 S.W.3d at 714). Likewise, in the
instant case, Mr. Brown makes conclusory statements that the officers were unfit; however,
there is no proof in the record to support his contention. However, even if we assume,
arguendo, that CBU’s employees were somehow unfit, there is no evidence in the record to
support a conclusion that CBU knew or should have known that its employee(s) were unfit.
Accordingly we cannot conclude that the trial court erred in granting a directed verdict on
this claim.

                         2. Negligent Failure to Affirm Identity

       Our research has not revealed a cause of action in Tennessee for negligent failure to
affirm identity, nor has the Appellant cited any case law to support such a cause of action.
Regardless, even if we assume that there is a valid cause of action for negligent failure to
affirm identity, this cause of action would necessarily hinge upon the question of whether the
security officers followed their training (if any) concerning proper identification of persons
coming onto the CBU campus. There is simply no evidence in this record concerning the
type of training that the officers received. Accordingly, there is no basis in the record to
support a conclusion that CBU deviated from its training requirements, or that the officers
acted outside the scope of their training when they allegedly failed to affirm Mr. Brown’s
identity. Accordingly, the trial court did not err in granting a directed verdict on this cause

                                             -20-
of action.

                                       F. Negligence

       Mr. Brown also appeals the trial court’s dismissal of his general negligence claim. The
prima facie elements of negligence are as follows:

              In order to establish a prima facie claim of negligence, basically
              defined as the failure to exercise reasonable care, a plaintiff
              must establish the following essential elements: “(1) a duty of
              care owed by defendant to plaintiff; (2) conduct below the
              applicable standard of care that amounts to a breach of that duty;
              (3) an injury or loss; (4) cause in fact; and (5) proximate, or
              legal cause.”

Giggers v. Memphis Hous. Auth., 277 S.W.3d 359, 364 (Tenn. 2009) (quoting McCall v.
Wilder, 913 S.W.2d 150, 153 (Tenn. 1995)). In his brief, Mr. Brown supports his negligence
claim with various facts surrounding the two incidents on the CBU campus, without any
argument as to how these facts establish the prima facie elements of his negligence claim.
After carefully reviewing Mr. Brown’s brief, as well as the totality of the evidence in the
record, we must conclude that Mr. Brown failed to submit any evidence from which a
reasonable juror could conclude that CBU’s conduct fell below the applicable standard, that
Mr. Brown suffered an injury or loss, or that such alleged injury was the result of any breach
of duty by CBU. Accordingly, the trial court did not err in granting a directed verdict on this
claim.

                                  G. Assault and Battery

        Assault and battery is an intentional tort under Tennessee law. “A battery necessarily
requires an unpermitted touching of the plaintiff by the defendant or by some object set in
motion by the defendant.” Cary v. Arrowsmith, 777 S.W.2d 8, 21 (Tenn. Ct. App. 1989).
However, under Tennessee law, not every physical contact that is unconsented to is so
offensive that it amounts to a battery. In one case involving battery and other intentional
torts, this Court observed that “[o]ffensive contact is contact that infringes on a reasonable
sense of personal dignity ordinarily respected in a civil society.” Doe v. Mama Taori's
Premium Pizza, No. M1998-00992-COA-R9-CV, 2001 WL 327906 at *4 (Tenn. Ct. App.
April 5, 2001) (no Tenn. R. App. P. 11 application filed). The question then is whether the
CBU security guards infringed on Mr. Brown’s reasonable sense of personal dignity when
they detained him.



                                             -21-
       We find the doctrine of police privilege instructive on this issue:

                       A police officer is not liable for assault and battery in
               connection with a use of force he or she is statutorily authorized to
               employ. The use of reasonable force to effectuate an arrest defeats a
               battery or an assault claim. In other words, contact incident to an
               arrest cannot form the basis of a claim for battery. Indeed, officers are
               privileged to commit a battery pursuant to a lawful arrest, subject to
               the excessive force limitation.

6A C.J.S. Assault § 35 (footnotes omitted). There is no dispute, however, that the campus
security guards alleged to have assaulted Mr. Brown are not police officers, but are private
individuals employed by a private university. The police privilege, however, extends to
private individuals, if the alleged assault or battery occurred “in the same circumstances” as
would contact with a police officer: “Private persons may arrest others under the same
circumstances as officers may without incurring liability for assault [or battery].” 6A C.J.S. Assault
§ 35. The most common example occurs when private security in a casino forcibly removes
a patron from the casino. See 6A C.J.S. Assault § 35. The doctrine has been further extended
to private businesses reasonably believing that individuals have committed a theft. Indeed,
this privilege is so prevalent that it has its own name, the shopkeeper’s privilege. See
generally 6 Am. Jur. 2d Assault and Battery § 96 (“A store security guard who detains a
customer on suspicion of shoplifting is legally authorized to do so, and is not liable for
battery . . . .”).

        Having concluded above that the CBU security officers had probable cause to
question and detain Mr. Brown under the circumstances of this case, we also conclude that
the evidence shows that the contact the officers had with Mr. Brown, i.e., handcuffing him
and detaining him, were done in furtherance of the legitimate law-enforcement-type purpose
of making certain that he posed no security threat. Certainly, detaining an individual in order
to determine if there are outstanding warrants for his arrest is contact made “under the same
circumstances” as a true police officer. In addition, there is nothing in the record to suggest
that the security guards used unreasonable force in detaining Mr. Brown or that they detained
him longer than was necessary to perform their duty to ensure that the CBU campus was safe
for students and staff. In light of Mr. Brown’s previous entry onto the CBU campus with an
invalid identification card and his subsequent decision to evade the officers, reasonable
minds could not differ that the officers actions in detaining him for questioning was
reasonably related to the officers’ official duties, and was done in such a manner as not to
“infringe[] on a reasonable sense of personal dignity ordinarily respected in a civil society.”
Doe, 2001 WL 327906 at *4. Accordingly, Mr. Brown failed to make out a prima facie case
for the intentional tort of assault and battery. Therefore, we conclude that the trial court did
not err in granting a directed verdict on this cause of action.

                                                 -22-
                                   H. Civil Conspiracy

        A civil conspiracy is a “combination between two or more persons to accomplish by
concert an unlawful purpose or to accomplish a purpose not in itself unlawful by unlawful
means.” Brown v. Birman Managed Care, Inc., 42 S.W.3d 62, 67 (Tenn.2001) (quoting
Chenault v. Walker, 36 S.W.3d 45, 52 (Tenn.2001)). “No liability can arise under a theory
of civil conspiracy unless the underlying conduct that the conspiracy is directed towards is
itself wrongful.” Levy v. Franks, 159 S.W.3d 66, 82 (Tenn. Ct. App. 2004). The simple act
of conspiracy “does not furnish a substantive ground of action.” Levy, 159 S.W.3d at 82
(quoting Tenn. Publishing Co. v. Fitzhugh, 165 Tenn. 1, 52 S.W.2d 157, 158 (1932)). In this
case, if an underlying substantive claim fails-such as assault-then a claim of conspiracy to
commit assault must also fail. Having determined that Mr. Brown has failed to prove a
prima facie case for any of the causes of action in this case, there can be no finding of
conspiracy to commit these torts. Accordingly, the trial court did not err in granting a
directed verdict on the civil conspiracy claim.

                                      V. Conclusion

       For the foregoing reasons, we affirm the order of the trial court, granting a directed
verdict in favor of Appellee, and dismissing all of Appellant’s causes of action. The case is
remanded for such further proceedings as may be necessary and are consistent with this
Opinion. Costs of the appeal are assessed against the Appellant, Kim Brown, and his surety.




                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                            -23-